                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     MICHEL KECK,                                       Case No. 17-cv-05672-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9              v.                                        DENYING IN PART PLAINTIFF’S
                                                                                            MOTION TO AMEND CASE
                                  10     ALIBABA.COM HONG KONG LTD., et                     MANAGEMENT ORDER
                                         al.,
                                  11                                                        [Re: ECF 280]
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff’s Motion to Amend Case Management Order (“Motion”).

                                  14   Motion, ECF 280. Defendants oppose Plaintiff’s Motion in part. Opp’n, ECF 288. No reply was

                                  15   filed. Specifically, Plaintiff requests the Court (1) extend the deadline to amend pleadings and add

                                  16   parties by six months; and (2) extend class certification deadlines by six months. See Motion at 1.

                                  17   Defendants oppose Plaintiff’s request to extend the deadline to amend pleadings and add parties,

                                  18   but do not oppose Plaintiff’s request to extend class certification deadlines. See Opp’n at 1.

                                  19   Pursuant to Civil Local Rule 7-1(b), the Court takes this matter under submission without oral

                                  20   argument. For the reasons stated below, Plaintiff’s Motion is GRANTED IN PART and DENIED

                                  21   IN PART.

                                  22     I.   LEGAL STANDARD
                                  23          A party seeking to amend a scheduling order must show “good cause” for such relief. Fed.

                                  24   R. Civ. P. 16(b)(4) (“A schedule may be modified only for good cause and with the judge’s

                                  25   consent.”). A “good cause determination focuses primarily on the diligence of the moving party.”

                                  26   Yeager v. Yeager, 2009 WL 1159175, at *2 (E.D. Cal. Apr. 29, 2009) (citing Johnson v. Mammoth

                                  27   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)). Courts may take into account any resulting

                                  28   prejudice to the opposing party, but “the focus of the [Rule 16(b)] inquiry is upon the moving
                                   1   party’s reasons for seeking modification . . . [i]f that party was not diligent, the inquiry should

                                   2   end.” In re W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 737 (9th Cir. 2013) aff’d

                                   3   sub nom. Oneok, Inc. v. Learjet, Inc., 135 S. Ct. 1591 (2015) (quoting Johnson, 975 F.2d at 609).

                                   4    II.   DISCUSSION
                                   5          A.    Plaintiff’s request to extend deadline to amend pleadings and add parties
                                   6          The Court previously granted Plaintiff’s request to extend the deadline to amend pleadings

                                   7   and add parties. See ECF 194. In that order, the Court modified the deadline from May 14, 2018,

                                   8   to October 29, 2018. Id. (granting Plaintiff’s request to set deadline 60 days after the Court rules

                                   9   on Defendants’ motion to dismiss, which the Court did so on August 30, 2018, see ECF 270).

                                  10          Plaintiff argues there is good cause to further extend the deadline for amending the

                                  11   pleadings and adding parties due to “[t]he current state of discovery.” See Motion at 5.

                                  12   Specifically, Plaintiff asserts that she “does not yet have a meaningful production of documents
Northern District of California
 United States District Court




                                  13   from Alibaba HK, much less from TCHL and Zhejiang Taobao who are just now subject to full

                                  14   discovery for the first time.” Id. Defendants counter that Plaintiff has not shown “good cause” to

                                  15   extend the deadline because Plaintiff has already amended her pleadings and added parties based

                                  16   on the Court’s prior extension of the deadline and “after having received meaningful discovery

                                  17   regarding which entities operate the various platforms at issue and handle notice and takedown.”

                                  18   See Opp’n at 3–4. The Court agrees with Defendants.

                                  19          First of all, following the Court’s prior extension of the deadline to amend pleadings and

                                  20   add parties, Plaintiff has taken discovery aimed at identifying or clarifying which entities are

                                  21   responsible for various e-commerce platforms central to Plaintiff’s case. See, e.g., Defendant

                                  22   TCHL’s Supplemental Responses and Objections to Second Interrogatories, Ex. B to Friedmann

                                  23   Decl., ECF 288-2 (dated June 26, 2018). Indeed, Plaintiff requested leave of the Court to file her

                                  24   First Amended Complaint ahead of the deadline for amending pleadings and adding parties. ECF

                                  25   278. The Court granted leave, see ECF 285, and Plaintiff subsequently filed her First Amended

                                  26   Complaint on October 8, 2018, amending the pleadings and adding parties, three weeks in advance

                                  27   of the deadline to do so, see First Amended Complaint, ECF 286. Thus, it does not appear that

                                  28   Plaintiff has fully utilized the time period available to her under the Court’s prior extension of the
                                                                                          2
                                   1   deadline to amend the pleadings and add parties. See Yeager, 2009 WL 1159175, at *2.

                                   2          Second of all, Plaintiff has failed to identify in non-conclusory fashion why, despite

                                   3   Plaintiff’s diligence, Plaintiff does not already have access to sufficient discovery for amending

                                   4   the pleadings or adding parties. Plaintiff merely argues that “[t]he current state of discovery []

                                   5   justifies a modification of the deadline to amend pleadings,” without specifying how or why the

                                   6   current state of discovery is insufficient for the particular purpose of amending the pleadings or

                                   7   adding parties. See Motion at 5. For example, as noted by Defendants, Plaintiff does not indicate

                                   8   the nature or category of outstanding discovery that may lead to identification of additional claims

                                   9   or defendants. See Opp’n at 4. Thus, the Court does not find that Plaintiff has articulated

                                  10   adequate “reasons for seeking modification” under Rule 16(b). In re W. States, 715 F.3d at 737.

                                  11          Accordingly, Plaintiff’s request to further extend the deadline to amend pleadings and add

                                  12   parties is DENIED.
Northern District of California
 United States District Court




                                  13          B.    Plaintiff’s request to extend class certification deadlines
                                  14          At present, the last day for class certification hearing is October 3, 2019. See ECF 180.

                                  15   Plaintiff requests to extend the last day for class certification hearing (and associated deadlines) by

                                  16   approximately six months to “allow Plaintiff adequate time to review [] documents . . . [and]

                                  17   depose [] witnesses,” in light of Defendants’ indication that discovery relevant to class issues will

                                  18   not be complete until March 2019. See Motion at 1; Opp’n at 2. Defendants concur, stating that

                                  19   “Plaintiff’s request to push out the class certification deadlines by six months is well warranted,”

                                  20   due to the timing and scope of discovery. Opp’n at 3. Thus, the Court finds that Plaintiff has

                                  21   shown “good cause” under Fed. R. Civ. P. 16(b)(4) to modify the class certification deadlines.

                                  22   Accordingly, Plaintiff’s request to extend class certification deadlines by six months is

                                  23   GRANTED.

                                  24   III.   CONCLUSION
                                  25          For the foregoing reasons, Plaintiff’s Motion at ECF 280 is GRANTED IN PART and

                                  26   DENIED IN PART. The following dates or deadlines as depicted in the table below shall apply:

                                  27

                                  28
                                                                                          3
                                           EVENT                                                     EXISTING DATE    UPDATED DATE
                                   1                                                                 OR DEADLINE1     OR DEADLINE
                                   2       Last day to amend pleadings and add parties               Oct. 29, 2018    REQUEST TO
                                                                                                                      CHANGE DENIED
                                   3       Plaintiff’s last day to serve class certification         Mar. 15, 2019    Sept. 16, 2019
                                           expert reports
                                   4
                                           Defendants’ last day to serve class certification         Apr. 26, 2019    Oct. 25, 2019
                                   5
                                           expert reports
                                   6
                                           Plaintiff’s last day to serve reply class certification   May 10, 2019     Nov. 12, 2019
                                   7       reports

                                   8       Class certification expert discovery cutoff               May 31, 2019     Dec. 2, 2019
                                   9       Last day to file class certification motions              June 21, 2019    Dec. 20, 2019
                                  10       Last day to hear class certification motion               Oct. 3, 2019     Apr. 2, 2020
                                  11
                                           Fact discovery cutoff                                     June 11, 2020    NO CHANGE
                                  12                                                                                  REQUESTED
Northern District of California




                                           Plaintiff’s last day to serve expert reports              July 16, 2020    NO CHANGE
 United States District Court




                                  13                                                                                  REQUESTED
                                           Defendants’ last day to serve expert reports              Sept. 10, 2020   NO CHANGE
                                  14                                                                                  REQUESTED
                                  15       Plaintiff’s last day to serve reply expert reports        Oct. 8, 2020     NO CHANGE
                                                                                                                      REQUESTED
                                  16       Expert discovery cutoff                                   Nov. 12, 2020    NO CHANGE
                                                                                                                      REQUESTED
                                  17       Last day to file dispositive motions                      Jan. 18, 2021    NO CHANGE
                                                                                                                      REQUESTED
                                  18
                                           Last day to hear dispositive motions                      May 27, 2021     NO CHANGE
                                  19                                                                                  REQUESTED
                                           Last day to file motions in limine and other              July 2, 2021     NO CHANGE
                                  20       motions                                                                    REQUESTED
                                           Final pretrial conference                                 Sept. 2, 2021    NO CHANGE
                                  21
                                                                                                                      REQUESTED
                                  22       Trial                                                     Oct. 4, 2021     NO CHANGE
                                                                                                                      REQUESTED
                                  23
                                                   IT IS SO ORDERED.
                                  24
                                       Dated: October 23, 2018                                 ______________________________________
                                  25                                                           BETH LABSON FREEMAN
                                                                                               United States District Judge
                                  26
                                  27

                                  28
                                       1
                                         Prior deadlines set by the Court complied from the Court’s orders at ECF 180 and ECF 183,
                                       respectively.
                                                                                        4
